WILLIAM H. MANESS, Circuit Judge.
This cause is before the court upon defendant’s motion to quash the service of process herein due to the alleged insufficiency in effecting the service of process on the Secretary of State.
At the time of the accident which gave rise to the cause of action alleged in the complaint, the defendant was a resident of Florida, and has subsequently removed himself from Florida and become a nonresident within the purview of section 47.29(1), Florida Statutes. The purported service now under attack was effected by mailing a copy of the process of this court with the fee of $2 to the Secretary of State pursuant to provisions of section 47.30 of the Florida Statutes, as amended by the 1959 legislature.
In support of his position, defendant argues that section 47.30 and the 1959 amendment thereto permitting service of process to be made on the Secretary of State “by mailing” applies only to those situations where substituted service is specifically authorized and prescribed “. . . under the provisions of section 47.30”.
Such specific authority is prescribed under section 47.29(2), Florida Statutes, upon the personal representative of a deceased nonresident operator or owner, but 47.29(1) is silent as to a living nonresident operator or owner. Likewise, section 47.16 specifically provides that service of process on the class of persons therein treated shall be made in accordance with the provisions of section 47.30. Likewise, under the provisions of section 47.162, Florida Statutes, the method of effecting service of process upon nonresidents operating water craft in the state is prescribed in substantially the same manner (except for mailing) as that prescribed by section 47.30.
At first blush, it would appear that defendant’s contention is valid but an examination of the legislative history of sections 47.29 and 47.30 shows that these two sections as now indexed in our most recent statutes depend for their validity solely on chapter 17254 of the Acts of the 1935 legislature and although the Statutory Revision Department of the Office of the Attorney General has, pursuant to law, subsequently separated the language of 47.30 from 47.29, for the purpose of clarity and reference, there has not been and could not be any change in the substance of the law as it was originally enacted in said chapter 17254 without a legislative act specifically changing such law. Therefore, in substance and in fact, 47.30 is still “section 2” of *5947.29 and is a part thereof by virtue of said chapter 17254, Florida Laws of 1935.
Therefore, it is considered, ordered and adjudged that defendant’s motion to quash the purported service of process herein should be, and the same is, hereby denied.